Citation Nr: 1433494	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-319 78A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to December 1973.  He died on June [redacted], 2006.  The appellant is his surviving spouse.

This case comes before the Board of Veterans Appeals (Board) on appeal of February 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.

A transcript of the June 2014 hearing is in Virtual VA.  There are currently no records in the Veterans Benefits Management System (VBMS) electronic file.


REMAND

The appellant (the widow of the Veteran) seeks entitlement to service connection for the cause of her husband's, the Veteran's, death.  In pertinent part, it is contended that the Veteran's service-connected disabilities, and, in particular, his service-connected mood disorder/dementia, and/or medication therefor, caused or contributed substantially or materially to his death from atherosclerotic cardiovascular disease.  

In that regard, and as noted above, the Veteran died on June [redacted], 2006.  According to the amended/revised Certificate of Death, the immediate cause of the Veteran's death was atherosclerotic cardiovascular disease.  At the time of his death, service connection was in effect for mood disorder/dementia due to head trauma, evaluated as 50 percent disabling; the residuals of fracture/dislocation of the left hip, evaluated as 30 percent disabling; the residuals of fracture of the right medial femoral condyle, evaluated as 20 percent disabling; the residuals of fracture of the left index and middle fingers, evaluated as 10 percent disabling; and an anal fissure, deviated nasal septum, appendectomy scar, facial scar, exploratory surgery, and lacerations of the left arm and knee, each evaluated as noncompensably disabling.  

As noted above, it is the appellant's contention that medication prescribed for the Veteran's various service-connected disabilities caused or contributed to his death from atherosclerotic cardiovascular disease.  In particular, it is argued that Seroquel (Quetiapine) prescribed for the Veteran's service-connected psychiatric disorder contributed in some way to his death.  

In that regard, following a review of the Veteran's entire claims folder in April 2008, it was the opinion of a VA physician that the Veteran's death was "not caused by or a result of" medications prescribed for his service-connected conditions.  However, no opinion was offered as to whether the Veteran's service-connected disabilities, or medications therefor, "contributed" in some way to his death from atherosclerotic cardiovascular disease.  Such an opinion is necessary prior to a final adjudication of the appellant's claim for service connection for cause of the Veteran's death.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The Veteran's entire claims folder should be furnished to the same VA examiner who provided the aforementioned opinion in April 2008.  Should that examiner prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA physician.  Following review of the Veteran's entire claims folder, the examiner should offer an addendum opinion as to whether the Veteran's service-connected disabilities, or medication therefor (to include, in particular, Seroquel prescribed for the Veteran's psychiatric disorder) at least as likely as not caused or contributed to his death from atherosclerotic cardiovascular disease.  

2.  A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed to the extent there are any pertinent records located in those files.  

3.  The AOJ should then review the aforementioned addendum report to ensure that it is in complete compliance with the directives of this REMAND, and that the examining physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  Should the benefit sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in July 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


